Citation Nr: 0724775	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-24 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for asthma. 
 
3.  Entitlement to service connection for cardiovascular 
disease, including heart murmur, unstable angina and 
hypertension. 
 
4.  Entitlement to service connection for disabilities of the 
left shoulder, ankles, right knee and lumber spine, including 
arthritis. 
 
5.  Entitlement to service connection for diabetes mellitus. 
 
6.  Entitlement to service connection for obesity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to October 
1974.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Milwaukee, Wisconsin that 
denied service connection for all of the disabilities listed 
on the title page of this decision.

Following review of the record, the issue of entitlement to 
service connection for a left ankle disorder will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no diagnosis of PTSD in the record.

2.  There is no diagnosis of asthma in the current record.

3.  A heart murmur, unstable angina and hypertension were not 
shown in service; cardiovascular disease was first clinically 
indicated many years after discharge from active duty.

3.  Claimed disabilities of the left shoulder, right ankle, 
right knee and lumber spine, including arthritis, were first 
clinically indicated many years after discharge from service.

4.  A diagnosis of diabetes is not shown by the evidence of 
record.

5.  Exogenous obesity is not a ratable disability for which 
service connection is granted.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2006).

2.  Asthma was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

3.  Cardiovascular disease, to include a heart murmur, 
unstable angina and hypertension was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  Disabilities of the left shoulder, right ankle, right 
knee and lumber spine, including arthritis, were not incurred 
in or aggravated by service, nor may they be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

5.  Diabetes not incurred in or aggravated by service, nor 
may it be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  Obesity was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A.§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  As evidenced by the statement 
of the case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefits sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claims.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in September 2001 and July 2003, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claims, what medical and other 
evidence was needed, what information or evidence could be 
provided in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  The claimant was also advised to submit relevant 
evidence or information in his possession. See 38 C.F.R. 
§ 3.159(b).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims on appeal.  Private clinical records 
the appellant identified have been requested and associated 
with the claims folder and VA outpatient clinical records 
have been received for review.  The appellant was afforded a 
VA examination in December 2001.  There is no indication from 
the veteran or the accredited representative that there is 
outstanding evidence that has not been considered with 
respect to the claims under consideration.  The Board finds 
that further assistance from VA would not aid the veteran in 
substantiating the claims.  VA does not have a duty to assist 
that is unmet with respect to the issues on appeal. See S38 
U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The claims are ready to be 
considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303. (2006)

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease, or arthritis or diabetes 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).

1.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2006).

In this instance, review of the record reveals no treatment 
for psychiatric disability, including PTSD.  The veteran did 
not serve in Vietnam and had no combat service.  Therefore, 
he fails to meet all of the criteria for a diagnosis for 
PTSD.  See C.F.R. § 3.304.  Service-connection requires 
evidence that establishes that the veteran currently has the 
claimed disability. See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As a diagnosis of PTSD is not demonstrated, 
service connection must be denied on the basis of no current 
disability shown.  

2.  Service connection for asthma

The service medical records show that the veteran sought 
treatment in June and July 1973 for symptoms that included 
coughing, stuffy nose, sore throat and dizziness diagnosed as 
recurrent upper respiratory infections.  The lungs were found 
to be clear.  No diagnosis of asthma appears in the service 
medical record.  The post service record is completely silent 
for any reference to asthma and no diagnosis of such is 
clinically demonstrated.  

In this regard, the Board points out that service-connection 
requires evidence that establishes that the veteran currently 
has the claimed disability. See Rabideau;. Brammer, supra.  
The evidence reflects that there is no diagnosis of asthma in 
the record.  As a layperson, the appellant alone cannot 
support the claim on the basis of his assertions alone as he 
is not competent to provide a probative opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  For 
these reasons, service connection for asthma is not 
warranted.  

3.  Service connection for cardiovascular disease, including 
heart murmur, unstable angina and hypertension.

The veteran's blood pressure on service induction examination 
was recorded as 138/80.  There is no indication that a heart 
murmur was found in service nor was he shown to have been 
treated for any complaints related to his cardiovascular 
status.  A blood pressure reading of 122/74 was obtained on 
service discharge examination in October 1974.  This is 
clearly within the range of a normal blood pressure.  The 
heart was evaluated as normal at that time.  There is no post 
service clinical evidence of any disorder affecting the heart 
or high blood pressure until 2000.  Private clinic notes 
dated in August 2000 show that the veteran was treated for 
complaints of chest pain diagnosed as unstable angina for 
which he was placed on medication.  VA outpatient clinic 
entries dated between 2000 and 2001 reflect that he was 
placed on medication for hypertension.  

The Board has considered the appellant's statements in the 
record to the effect that he now has cardiovascular 
disability that is related to service.  However, no records 
have been received which corroborate this contention.  No 
documented high blood pressure or heart disorder is shown in 
the record until the early 2000s.  This is approximately 25 
years after discharge from active duty.  There is no 
objective or verifiable evidence that the veteran developed 
cardiovascular disease during service or within one year of 
discharge from active duty.  A diagnosis of heart murmur is 
not shown in the record.  Therefore, service connection for 
cardiovascular disease, including unstable angina, 
hypertension and heart murmur must be denied on a direct and 
a presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  Service connection for disabilities of the left shoulder, 
right ankle, right knee and lumbar spine.

The service medical records reflect no complaints or findings 
regarding the shoulders, knees or lumbar spine.  While left 
ankle injury is documented during active duty, no reference 
to right ankle trauma is shown.  The musculoskeletal system 
was evaluated as normal on service discharge examination in 
October 1974 and no pertinent defects were recorded.  

The post service record does not document any complaints or 
disorders of the shoulders, knees, ankles and lumbar spine 
until the early 2000s.  Various assessments pertaining to 
these joints have been rendered, to include normal 
examinations and degenerative joint disease.  X-rays have 
been normal at times and indicative of arthritis on other 
occasions.  However, the clinical evidence of such is 
approximately 25 years after discharge from active duty.  
There is no objective evidence that the veteran developed 
arthritis or degenerative changes of the claimed joints 
during service or within one year of discharge from active 
duty.  No physician in the record as ascribed any joint 
disability to service  Therefore, service connection for 
disabilities of the left shoulder, right ankle, right knee 
and lumbar spine must be denied on both direct and 
presumptive bases. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

4.  Service connection for diabetes.

The service medical record is negative for any reference to 
an elevated sugar level or diabetes.  The endocrine system 
was evaluated as normal on service discharge examination 
report dated in October 1974.  Post service VA and private 
clinical records do not reflect a diagnosis of diabetes nor 
has medication been prescribed in this regard.  The Board 
notes that on examination for VA compensation purposes in 
December 2001, laboratory studies revealed a blood glucose 
level of 165.  It was reported, however, that upon a follow-
up occasion, a fasting blood glucose of 107 was obtained.  
The examiner stated that there was no findings to render a 
diagnosis in this regard.

As noted above, the evidence does not show treatment in 
service for diabetes mellitus, and does not contain medical 
records showing a current diagnosis for the disorder.  A 
claim for service connection must be based on a current 
diagnosis of the claimed disability which is not shown in 
this case.  In the absence of evidence of a diagnosed 
disability, there can be no valid claim. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. at 143.  Therefore, the claim cannot 
be allowed on a direct or presumptive basis and service 
connection must be denied. See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

5.  Service connection for obesity.

The service medical record reflect that upon service 
induction examination in March 1973, the veteran weighed 208 
at almost 5'5''.  It is shown that he was accepted into the 
military after losing nine pounds.  It appears that he 
regained the weight and was evaluated  in October 1973 and 
found to not meet the maximum acceptable weight for height 
and age.  He was placed on a six-month medical remedial 
program to lose weight in order to remain in service.  
Subsequent clinical entries report that he demonstrated 
little to no effort to lose weight.  He was disqualified for 
retention on the basis of exogenous obesity and was 
administratively separated from service on this basis.  He 
weighed 209 pounds.  Post service private and VA clinical 
records show that the veteran gained more weight and is now 
characterized as morbidly obese.  On VA compensation 
examination in December 2001 it was recorded that he weighed 
301 pounds.

The evidence thus shows that the veteran entered service 
overweight and was disqualified for the same reason after he 
failed to lose sufficient weight for retention.  In any 
event, the Board points out that primary obesity is not a 
disability or condition within the regulations providing for 
service connection.  Under the circumstances, service 
connection for obesity must be denied on the basis that it is 
not a disorder for VA service connection purposes in this 
instance. 


ORDER

Service connection for PTSD is denied.

Service connection for asthma is denied.

Service connection for cardiovascular disease, to include a 
heart murmur, unstable angina and hypertension is denied.

Service connection for left shoulder, right ankle, right knee 
and lumber spine disabilities, including arthritis, is 
denied.

Service connection for diabetes is denied.

Service connection for obesity is denied.




REMAND

The veteran asserts that he now has ankle disability that is 
of service onset for which service connection should be 
granted.  

Review of the service medical records discloses that the 
appellant injured the left ankle in June 1973 and was seen 
for continuing pain with treatment that included ice, 
elevation, taping, crutches and medication.  An X-ray of the 
ankle was interpreted as negative.  Lateral sprain of the 
left ankle was diagnosed.

The record reflects that on examination for VA compensation 
purposes in December 2001, no abnormal findings were reported 
on physical examination of the left ankle.  The veteran was 
afforded X-rays of multiple joints, but none for the left 
ankle.  No diagnosis was rendered in this regard.  In view of 
the fact that the appellant had a documented left ankle 
injury during active duty, the Board find that the VA 2001 
examination was inadequate for rating purposes.  The Board is 
thus of the opinion that additional development is indicated, 
specifically, radiological studies, to determine whether or 
not the appellant has any left ankle residuals that may not 
have been detected solely on visual inspection and 
manipulation.  Therefore, a current examination is warranted 
in this instance.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions.

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2006), and any other legal precedent 
are fully complied with and satisfied.  
The veteran should specifically be told 
what is required to substantiate the 
claim of service connection for left 
ankle disability.  He should also be 
told to provide any evidence in his 
possession that is pertinent to his 
claim. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The appellant should be scheduled 
for a VA orthopedic examination to 
determine whether he now has any 
disability of the left ankle that is 
related to service.  The claims file 
and a copy of this remand should be 
made available to the examiner 
designated to examine the veteran.  All 
indicated tests and studies, including 
X-rays, should be performed, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should provide 
an opinion, with complete rationale, as 
to whether or not the veteran has any 
disability of the left ankle that is at 
least as likely as not related to 
injury in service.  The opinion should 
be set forth in detail.

3.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to provide a medical opinion.  
If the report is insufficient or 
deficient, it should be returned to the 
examiner for corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


